United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 17, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-60911
                          Conference Calendar



KENNETH D. GANDY,

                                      Plaintiff-Appellant,

versus

JOHN LEXINGTON, CEO of Vibe Magazines,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 4:05-CV-100
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Kenneth D. Gandy, Mississippi prisoner # 94933, appeals from

the district court’s judgment dismissing his 42 U.S.C. § 1983

complaint as frivolous.    The district court did not err by

dismissing Gandy’s complaint; Gandy may not proceed under § 1983

against an entity that is not acting under color of state law.

See West v. Atkins, 487 U.S. 42, 48 (1988).

     The dismissal of this appeal and the district court’s

dismissal of Gandy’s complaint for failure to state a claim count


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60911
                                -2-

as strikes under the Prison Litigation Reform Act.     See Adepegba

v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).     We previously

noted that Gandy has accumulated three strikes under 28 U.S.C.

§ 1915(g) and barred him from proceeding in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   Gandy v. Jiffy Fulfillment, Inc., No. 05-60959,

2007 WL 519840 (5th Cir. Feb. 13, 2007).   Moreover, we warned

Gandy that further sanctions might be imposed should he fail to

withdraw any pending appeals that are frivolous.     Id.   We

therefore impose a monetary sanction of $100 against Gandy,

payable to the clerk of this court.   The clerk of this court and

the clerks of all federal district courts within this circuit are

directed to refuse to file any pro se civil complaint or appeal

by Gandy unless Gandy submits proof of satisfaction of this

sanction.   If Gandy attempts to file any further notices of

appeal or original proceedings in this court without such proof

the clerk will docket them for administrative purposes only.       Any

other submissions which do not show proof that the sanction has

been paid will neither be addressed nor acknowledged.

     APPEAL DISMISSED; SANCTION IMPOSED.